EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ronald Rudder (Reg No 45,618) on 24 August 2022.

The application has been amended as follows:
Replace Claims 1, 9, and 14 with the claim language as presented in the claim attachment to the instant Office Action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claims 1-4, 7-10, 13-15, 19, and 20 are allowed.  Claim 1 (and analogously Claims 9 and 14) recites “wherein the memory controller is configured to, both a) in response to a remaining life of the memory device being less than a reference value and b) in response to a determination that at least one plane includes the non-majority ROM data from among the plurality of planes, output, to the at least one plane, a chip kill command …”.  Prior art such as GUHA (US PGPub 2017/0220268) disclose access prevention in response to comparing the age of a device to a threshold.  Furthermore, prior art such as KUIJK (US Patent 4,584,673) disclose using a majority check to determine faulty registers and ignoring thereafter the faulty register.  While prior art may be cited issue the claimed ‘chip kill’ command in response to either condition a) or b), prior art has not been found to anticipate or render obvious the issuance of the ‘chip kill’ command responsive to both conditions a) and b) {interpreted as both conditions a) and b) need to be satisfied in order to output the chip kill command}.
The examiner would like to emphasize that while one or more reasons are offered below why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137